Exhibit 10.10(A) ACHAOGEN, INC.2 (as amended by the Board on February 22, 2017) ARTICLE 1.PURPOSE The purpose of the Achaogen, Inc. 2014 Employment Commencement Incentive Plan (as it may be amended from time to time, the “Plan”) is to promote the success and enhance the value of Achaogen, Inc. (the “Company”) by linking the individual interests of the members of the Eligible Participants to those of the Company’s stockholders and by providing such individuals with an incentive for outstanding performance to generate superior returns to the Company’s stockholders.The Plan is further intended to provide flexibility to the Company in its ability to motivate, attract, and retain the services of members of the Board, Employees, and Consultants upon whose judgment, interest, and special effort the successful conduct of the Company’s operation is largely dependent.Only Eligible Participants may receive awards under the Plan.
